Case 7:19-cv-00879-EKD-JCH Document 30 Filed 03/01/21 Page 1 of 15 Pageid#: 179




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

 JEREMIAH CHAMBERLAIN,                          )
      Plaintiff,                                )       Civil Case No. 7:19-cv-00879
 v.                                             )
                                                )
 DR. T. MATHENA, et al.,                        )       By: Elizabeth K. Dillon
        Defendants.                             )           United States District Judge

                                   MEMORANDUM OPINION

        Jeremiah Chamberlain, a Virginia inmate proceeding pro se, brought this civil rights

 action naming three defendants: Dr. T. Mathena, Dr. Kevin Fox, and Dr. Mark Amonette. The

 claims in his amended complaint arise from allegations that he has been denied adequate medical

 treatment by defendants while incarcerated. His claims against Drs. Mathena and Fox focus on

 allegations that they either changed or refused to provide his preferred prescription medications

 for pain. His claims against Dr. Amonette stem from Dr. Amonette’s alleged “refus[al] to

 intervene,” despite his knowledge of Chamberlain’s past medical history and his prior approval

 of Chamberlain’s medications. He also points to Dr. Amonette’s general role as a supervisory

 employee, which Chamberlain alleges makes him responsible for all medical services provided

 in VDOC facilities.

        Pending before the court are two separate motions to dismiss. The first was brought by

 Drs. Mathena and Fox; the second by Dr. Amonette. The motions are fully briefed and ripe for

 disposition. For the reasons set forth in this opinion, the court will grant in part and deny in part

 the motion of Drs. Mathena and Fox and will grant the motion by Dr. Amonette.

                                         I. BACKGROUND

 A.     Factual Background

        Chamberlain identifies Dr. Fox as the regional health services supervisor and acting
Case 7:19-cv-00879-EKD-JCH Document 30 Filed 03/01/21 Page 2 of 15 Pageid#: 180




 physician for Red Onion State Prison (Red Onion). He treated Chamberlain both at River North

 Correctional Center (River North) and at Red Onion. Dr. Mathena, also a physician, treated

 Chamberlain at River North. Dr. Amonette, the Director of health services for the Virginia

 Department of Corrections (VDOC), never treated Chamberlain, but Chamberlain alleges that he

 is “legally responsible for the overall operation of VDOC’s health services,” including services

 provided at River North and Red Onion. He also alleges that Dr. Amonette repeatedly

 “approved” prescriptions for years that were requested by Chamberlain’s treating physicians and

 by outside specialists.

        Chamberlain suffers from chronic pain as the result of suffering a gunshot wound to his

 right forearm in May 2011, which required various surgeries to “repair” it as best as possible.

 (Compl. ¶¶ 4, 10.) Chamberlain alleges that he continues to suffer from “constant and

 excruciating pain and suffering” that must be managed with medication. (Id. ¶ 10.) He explains

 that over the years, VDOC physicians tried several medications and treatments, but they either

 provided Chamberlain with no relief or he experienced serious adverse reactions to the

 medications. He alleges that he had received “multiple medical specialist consults and

 evaluations” by both a nerve specialist and a pain management specialist.

        In 2015, Chamberlain alleges that his VDOC physician, Dr. Stevens, “began an effective

 treatment” that consisted of cyclobenzaprine (Flexeril) and, upon approval by Amonette, the

 prescription gabapentin (Neurontin) for pain, and later the prescription tramadol (Ultram) was

 added. (Id. ¶ 13.) Later, an outside nerve specialist also recommended the addition of

 pregabalin (Lyrica) to be taken with the other three medications.

        On December 18, 2017, Chamberlain was treated by Dr. Fox to discuss the specialist’s

 recommendation. Fox explained to Chamberlain “that there was no medical literature to support

                                                 2
Case 7:19-cv-00879-EKD-JCH Document 30 Filed 03/01/21 Page 3 of 15 Pageid#: 181




 the prescription of both gabapentin and pregabalin, as they are virtually the same medication,”

 and that Chamberlain could use one or the other. Chamberlain elected to try the Lyrica, and so

 Dr. Fox ordered that Chamberlain be weaned off the gabapentin and tramadol and to start Lyrica.

 This was not effective for Chamberlain, however, and he began to experience significant pain as

 a result of the stopping of the tramadol. Within weeks, Chamberlain was seen by Dr. Tarpley,

 who re-prescribed the original two medicines. At some unspecified point, however, Fox changed

 Chamberlain’s medicine again, and the gabapentin was switched back to Lyrica. (Compl. ¶¶ 15–

 17.) In March 2018, Dr. Stevens returned Chamberlain to his original medications and added

 Flexeril, resulting in prescriptions for 1200 mg of gabapentin, twice a day, 100 mg of Tramadol

 twice a day, and 10 mg of Flexeril twice a day. Those prescriptions were approved by Amonette.

        In November 2018, Chamberlain sought continued follow-up with the nerve and pain

 management specialists, noting other possibilities had been discussed, such as surgical relief

 options, using a “tens unit,” and additional nerve block injections. He was told, however, that

 the pain management doctor “wasn’t around anymore” and that River North was trying to find a

 new doctor or clinic. Dr. Stevens left VDOC in December 2018, but Chamberlain was told that a

 request had been submitted for him to be seen at the VCU medical center for further pain

 management evaluation.

        In late December 2018, Chamberlain was scheduled to be seen by Dr. Stevens’s

 replacement because his prescription for Flexeril had expired. On January 4, 2019, Chamberlain

 was seen by Dr. Mathena, who told him that the medications he was taking were not approved

 and were not allowed at other VDOC facilities. Dr. Mathena offered him different medications,

 but Chamberlain told Dr. Mathena they were not effective and refused to take the alternative

 medicines. Rather than ordering that Chamberlain be “weaned” or tapered off of his current

                                                 3
Case 7:19-cv-00879-EKD-JCH Document 30 Filed 03/01/21 Page 4 of 15 Pageid#: 182




 medications, however, Dr. Mathena ordered that the medications he had been taking be stopped

 immediately. Chamberlain argues that he should have been weaned off of both the gabapentin

 and the tramadol and that, because he was not, he experienced significant withdrawal symptoms

 for approximately one week, including vomiting, constant diarrhea, muscle spasms, convulsions,

 cramps, insomnia, cold chills, and excruciating pain. He claims that Dr. Mathena also denied

 him “further access” to both the nerve specialist and his pain management specialist. (Id. ¶¶ 26–

 31, 36.)

        At some unspecified point, Chamberlain was transferred to Red Onion where Dr. Fox

 became his treating physician. According to Chamberlain, Dr. Fox told him that he would not be

 given any of his previous medications and would not be seen by either a nerve or pain

 management specialist. (Id. ¶ 38.)

        With regard to the “effective” treatment he received, Chamberlain alleges that Dr.

 Amonette repeatedly approved those medications. He does not allege that Dr. Amonette was

 aware of any later change in his medications or the denial of any outside treatment, but he simply

 states that Dr. Amonette “refuses to intervene in any way.” (Id. ¶ 42.)

 B.     Chamberlain’s Claims

        In its introduction, Chamberlain’s complaint asserts that he is bringing an Eighth

 Amendment claim under 42 U.S.C. § 1983. He also asks the court to exercise supplemental

 jurisdiction over claims brought pursuant to the Virginia Tort Claims Act (“VTCA”) and

 Virginia Code §§ 8.01-195.1, and he refers to a medical malpractice claim. Lastly, he asserts a

 claim under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. Later, in a

 section where he specifically lists his legal claims, he references the following claims: (1) an

 Eighth Amendment claim (presumably brought pursuant to § 1983); (2) medical malpractice; (3)

                                                  4
Case 7:19-cv-00879-EKD-JCH Document 30 Filed 03/01/21 Page 5 of 15 Pageid#: 183




 intentional infliction of emotional distress; (4) an Equal Protection claim (also pursuant to

 § 1983); and (5) an ADA claim. Thus, the court construes his complaint as asserting those five
                                          1
 claims against all three defendants. His complaint states that it seeks preliminary and permanent

 injunctive relief, declaratory relief, and compensatory and punitive damages.

                                                II. DISCUSSION

 A. Legal Standard for Motion to Dismiss

         A motion to dismiss under Rule 12(b)(6) tests the complaint’s legal and factual

 sufficiency. See Ashcroft v. Iqbal, 556 U.S. 662, 677–80 (2009); Bell Atl. Corp. v. Twombly, 550

 U.S. 544, 554–63 (2007); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). To

 withstand a Rule 12(b)(6) motion, a pleading must “contain sufficient factual matter, accepted as

 true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678. In considering

 the motion, the court must construe the facts and reasonable inferences “in the light most

 favorable to the nonmoving party.” Massey v. Ojaniit, 759 F.3d 343, 347 (4th Cir. 2014). A

 court need not accept as true a complaint’s legal conclusions, “unwarranted inferences,

 unreasonable conclusions, or arguments.” Giarratano, 521 F.3d at 302. Pro se complaints are

 afforded a liberal construction. Laber v. Harvey, 438 F.3d 404, 413 n.3 (4th Cir. 2006).

         Although filed in two different motions, all defendants argue that all claims against them

 should be dismissed, and their motions raise many of the same grounds. The court will therefore

 discuss the two motions jointly.




         1
            In a paragraph where he discusses Dr. Mathena’s conduct, he characterizes that conduct as “gross
 negligence,” deliberate indifference, malice, and negligence. (Compl. ¶ 40.) Chamberlain does not include “gross
 negligence” in his specific list of claims, however, and the court does not interpret his complaint as asserting a
 separate “gross negligence” claim against Dr. Mathena or the other defendants.

                                                          5
Case 7:19-cv-00879-EKD-JCH Document 30 Filed 03/01/21 Page 6 of 15 Pageid#: 184




 B. Eighth Amendment Claim

        1. Applicable Law

        “It is beyond debate that a prison official’s deliberate indifference to an inmate’s serious

 medical needs constitutes cruel and unusual punishment under the Eighth Amendment.” Gordon

 v. Schilling, 937 F.3d 348, 356 (4th Cir. 2019). To demonstrate deliberate indifference, an

 inmate must show that (1) he has a medical condition that has been “diagnosed by a physician as

 mandating treatment or is so obvious that even a lay person would easily recognize the necessity

 for a doctor’s attention” and (2) the defendant “had actual knowledge of the plaintiff’s serious

 medical needs and the related risks, but nevertheless disregarded them.” Id. at 356–57; Estelle v.

 Gamble, 429 U.S. 97, 105 (1976). The first component is an objective inquiry and the second is

 subjective. Heyer v. U.S. Bureau of Prisons, 849 F.3d 202, 209–10 (4th Cir. 2017).

 To establish deliberate indifference, a plaintiff must present facts to demonstrate that the

 defendant had actual knowledge of an objectively serious medical need and disregarded that

 need. Farmer v. Brennan, 511 U.S. 825, 837 (1994); see also Rish v. Johnson, 131 F.3d 1092,

 1096 (4th Cir. 1997). To qualify as deliberate indifference, the defendant’s conduct must be so

 grossly incompetent, inadequate, or excessive as to shock the conscience or to be intolerable to

 fundamental fairness. Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990), overruled in part on

 other grounds by Farmer, 511 U.S. at 837.

        2. Eighth Amendment Claim Against Drs. Fox and Mathena

        Drs. Fox and Mathena argue that plaintiff’s Eighth Amendment claims against them are

 subject to dismissal because “[t]he Complaint and attachments make clear they considered

 [Chamberlain’s] gunshot wound, the resulting claimed pain, and proposed reasoned, medically

 appropriate care for his injury.” (Mem. Supp. Mot. Dismiss 4, Dkt. No. 21.) They further assert



                                                   6
Case 7:19-cv-00879-EKD-JCH Document 30 Filed 03/01/21 Page 7 of 15 Pageid#: 185




 in summary fashion, without citing to anything, that any pain or withdrawal symptoms that

 resulted were caused by plaintiff’s decision not to take the recommended pain medications, not

 the medical decision to change those medicines. (Id. at 4, 11.)

        The court cannot agree that plaintiff has failed to state an Eighth Amendment claim

 against either physician. Much of the rationale set forth in defendants’ memorandum as

 underlying the medical decisions may well be accurate. But that information is not in the

 complaint (or conflicts with the complaint), nor is it supported by any affidavits from anyone,

 such that the court could consider it under Rule 56. Instead, the court is limited to a review of

 the allegations in the complaint and the documents attached to the pleading. While Chamberlain

 admits that he refused to take the different medications defendants proposed, he also alleges (and

 alleges he told defendants) that those other medicines had previously been tried and been

 unhelpful or harmful to him, and he alleges that fact is supported by his medical records, to

 which they had access.

        He further alleges that both Dr. Fox and Dr. Mathena deprived him of the opportunity to

 have continued consults with nerve and pain specialists, even though Dr. Stevens had concluded

 that those consults were necessary and appropriate. He also notes that specialists had

 recommended certain medications that his physicians failed to follow. As defendants note, a

 prison physician need not follow a specialist’s recommendations, and mere disagreements among

 physicians or between a prisoner and his physician do not equate to deliberate indifference.

 Hogge v. Stephens, No. 3:09CV582, 2010 WL 3834856, at *6 (E.D. Va. Sept. 24, 2010) (“A

 mere disagreement between doctors does not establish that one doctor was deliberately

 indifferent.”), aff’d, 469 F. App’x 160 (4th Cir. 2012); Ballard v. Daniels, No. 5:16-CT-3012-

 BO, 2017 WL 1283670, at *4–5 (E.D.N.C. Jan. 13, 2017) (“A prison physician is not



                                                  7
Case 7:19-cv-00879-EKD-JCH Document 30 Filed 03/01/21 Page 8 of 15 Pageid#: 186




 constitutionally required to follow a specialist’s recommendations.”), report and

 recommendation adopted, No. 5:16-CT-3012-BO, 2017 WL 945850 (E.D.N.C. Mar. 10, 2017).

 Nonetheless, when considered in conjunction with the other facts alleged by Chamberlain, these

 facts further support a plausible claim of deliberate indifference.

        Both Dr. Mathena and Dr. Fox may well have had sound medical reasons for their

 decisions concerning Chamberlain’s medications, despite his assertions of past ineffectiveness or

 negative reactions. They also may have determined that he no longer needed to see specialists

 for valid reasons. And perhaps it is correct that tapering Chamberlain off the medications (as Dr.

 Fox did in 2017, but Dr. Mathena allegedly failed to do in January 2019) was not necessary. But

 the reasons for all of these treatment decisions are not part of the record, so there is no indication

 that those decisions were, in fact, the result of a reasoned medical judgment. Also, Chamberlain

 alleges that tapering (or “weaning”) was required for the gabapentin, and as to causation, there is

 nothing in the complaint or attachments that states his withdrawal symptoms would not have

 occurred had he taken the alternative medicine. The court cannot consider defendants’ unsworn

 statements as to causation in their supporting memorandum, which contradict the allegations in

 the complaint, in addressing a Rule 12(b)(6) motion.

        These issues may be appropriately resolved on a more complete summary judgment

 record, without the need for trial. E.g., Pevia v Pierce, No. ELH-18-1553, 2019 WL 2329845, at

 *10–11 (D. Md. May 31, 2019) (granting summary judgment on similar claims where affidavits

 from the physicians disclosed their reasons for declining to renew certain medications,

 substituting others, or not tapering a particular medicine); Branham v. Meyer, No. 4:19-CV-

 0279-HMH-TER, 2019 WL 7195633, at *5–6 (D.S.C. Oct. 7, 2019) (same), report and

 recommendation adopted, No. CV41900279HMHTER, 2019 WL 5884301 (D.S.C. Nov. 12,



                                                   8
Case 7:19-cv-00879-EKD-JCH Document 30 Filed 03/01/21 Page 9 of 15 Pageid#: 187




 2019), aff’d, 813 F. App’x 114 (4th Cir. 2020). But at this stage of the case, Chamberlain has

 alleged sufficient facts to allow his Eighth Amendment claims to proceed against Drs. Mathena

 and Fox.

        3. Eighth Amendment Claim Against Dr. Amonette

        Turning to the claim against Dr. Amonette, it is clear that Dr. Amonette’s participation in

 Chamberlain’s treatment was less direct because he was not Chamberlain’s treating physician.

 Dr. Amonette argues that the Eighth Amendment claim against him is subject to dismissal

 because there are insufficient facts alleged to show that Dr. Amonette was subjectively

 deliberately indifferent. He states that a mere failure to intervene in the changed treatment

 decisions “is not an indication of deliberate indifference.” (Mem. Supp. Mot. Dismiss 4, Dkt.

 No. 24.) He argues that for his refusal “[t]o constitute deliberate indifference . . . he would have

 to disagree with the treatment decisions and decide to . . . .not intervene despite a knowledge of

 the pain and risk imposed on the Plaintiff.” The lack of intervention, however, “could just as

 easily reflect Defendant Amonette’s agreement with the treatment change.” (Id.) The court

 agrees that Chamberlain has failed to allege sufficient facts to show that Dr. Amonette was

 deliberately indifferent.

        Although Dr. Amonette was involved in approving prior treatment for Chamberlain, the

 complaint does not allege that he knew that Dr. Fox or Dr. Mathena had changed (or

 recommended changing) Chamberlain’s treatment. Nor does it allege any facts to support that

 Dr. Amonette subjectively believed that the changed treatment would pose a serious risk of harm

 to Chamberlain. And unlike Dr. Mathena, with whom Chamberlain shared his belief that the

 other treatments would not be effective and that he should be tapered off his current medications,

 Chamberlain does not allege that he ever raised those issues to Dr. Amonette or that he was



                                                  9
Case 7:19-cv-00879-EKD-JCH Document 30 Filed 03/01/21 Page 10 of 15 Pageid#: 188




  otherwise aware of them. Notably, he does not allege that Dr. Amonette had any knowledge of

  the switch in medications or lack of tapering before Chamberlain experienced pain or withdrawal

  symptoms as a result. Further, he alleges no facts to support any finding that Dr. Amonette

  subjectively believed any newly proposed treatment would pose a risk of harm to Chamberlain.

  Accordingly, the Eighth Amendment claim against Dr. Amonette is subject to dismissal. If

  Chamberlain believes he can remedy these deficiencies, he will be permitted to file an amended

  complaint not later than thirty days after entry of the accompanying order, but must add specific

  additional allegations against Dr. Amonette concerning his changed treatment in any amended

  complaint filed.

         To the extent Chamberlain is trying to impose liability against Amonette simply because

  he was the supervisor of Drs. Fox and Mathena, such a claim fails. To establish supervisory

  liability, Chamberlain must allege facts sufficient to show that the defendant (1) “had actual or

  constructive knowledge that [a] subordinate was engaged in conduct that posed ‘a pervasive and

  unreasonable risk’ of constitutional injury to citizens like the plaintiff”; (2) that the defendant’s

  “response to that knowledge was so inadequate as to show ‘deliberate indifference to or tacit

  authorization of the alleged offensive practices,’”; and (3) that there was an “affirmative causal

  link” between the defendant’s conduct and plaintiff’s “particular constitutional injury.” Wilkins

  v. Montgomery, 751 F.3d 214, 226 (4th Cir. 2014) (quoting Shaw v. Stroud, 13 F.3d 791, 799

  (4th Cir. 1994)). Chamberlain has not alleged sufficient facts to meet this standard.

  C. Other Claims

         There are a number of other arguments defendants offer in support of dismissal. For

  example, defendants correctly note that Chamberlain’s claims for monetary damages against

  them in their official capacities (at least as to the § 1983 claims) are barred by sovereign



                                                    10
Case 7:19-cv-00879-EKD-JCH Document 30 Filed 03/01/21 Page 11 of 15 Pageid#: 189




  immunity. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Thus, such claims will

  be dismissed. The court briefly addresses the remaining claims, which are: (1) Virginia Tort

  Claims Act/medical malpractice claims; (2) § 1983 claims alleging an equal protection violation;

  (3) ADA claims; and (4) intentional infliction of emotional distress claims.

           1. VTCA/Medical Malpractice Claims

           Claims under the Virginia Tort Claims Act against these individual defendants fail for a

  number of reasons. Most fundamentally, Virginia’s state courts have exclusive jurisdiction to

  hear VTCA claims. Va. Code § 8.01-195.4. Furthermore, the plain language of the VTCA

  allows negligence claims to be maintained only against the Commonwealth, not against
                                                                                                     2
  individual state officers. Thus, those claims must be dismissed without prejudice.

           2. Equal Protection Claims

           Second, defendants are correct that Chamberlain’s equal protection claim fails as a matter

  of law. The Equal Protection Clause of the Fourteenth Amendment provides that a state may not

  “deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const. amend.

  XIV, § 1. The Equal Protection Clause thus directs that “all persons similarly situated should be

  treated alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1982).

           To prove an equal protection claim, a litigant “must first demonstrate that he has been

  treated differently from others with whom he is similarly situated.” Veney v. Wyche, 293 F.3d

  726, 730 (4th Cir. 2002) (quoting Morrison v. Garraghty, 239 F.3d 648, 654 (4th Cir. 2001)).



           2
              Any medical malpractice claim against defendants fails for the additional reason that Chamberlain does
  not allege that he obtained the expert certification required in Virginia for such claims. See Zupko v. United States,
  No. 3:18CV493, 2020 WL 6064955, at *14 (E.D. Va. Oct. 14, 2020) (discussing the certification requirement,
  noting that claims excepted from the requirement are rare, and dismissing claim of prisoner who failed to obtain a
  certificate prior to filing suit), aff’d No. 20-2157, 2021 WL 733030 (4th Cir. Feb. 25, 2021); James v. United States,
  143 F. Supp. 3d 392, 396–97 (E.D. Va. 2015) (dismissing claim that physician failed to comply with the standard of
  care in diagnosing and prescribing medications for plaintiff’s condition because of plaintiff’s failure to satisfy
  certification requirement).

                                                           11
Case 7:19-cv-00879-EKD-JCH Document 30 Filed 03/01/21 Page 12 of 15 Pageid#: 190




  Two groups of persons are “similarly situated” only if they “are similar in all aspects relevant to

  attaining the legitimate objectives” of the policy or legislation. Van Der Linde Housing, Inc. v.

  Rivanna Solid Waste Auth., 507 F.3d 290, 293 (4th Cir. 2007). Once such a showing is made,

  then the court will determine “whether the disparity in treatment can be justified under the

  requisite level of scrutiny.” Veney, 293 F.3d at 731 (quoting Morrison, 239 F.3d at 654).

           Chamberlain has failed to identify a group of persons to which he belongs, nor has he

  identified any similarly situated persons (or group of persons) who were treated differently. In

  short, he fails to allege facts sufficient to plausibly state an equal protection claim under the

  Fourteenth Amendment. Any such claim must be dismissed.

           3. ADA Claims

           Third, Chamberlain’s allegations fail to state a valid claim under the ADA and must be
               3
  dismissed. Title II of the ADA states that “no qualified individual with a disability shall, by

  reason of such disability, be excluded from participation in or be denied the benefits of the

  services, programs or activities of a public entity, or be subjected to discrimination by any such

  entity.” 42 U.S.C. § 12132. A state prison is a “public entity” within the meaning of the ADA,

  and, as such, Title II of the ADA is applicable to state prisons. Pa. Dep’t of Corr. v. Yeskey, 524

  U.S. 206, 210 (1998); see also United States v. Georgia, 546 U.S. 151, 154 (2006).

           To prevail on his claim under Title II of the Americans with Disabilities Act,

  Chamberlain must allege that: “(1) he has a disability; (2) he is otherwise qualified to receive the

  benefits of a public service, program or activity; and (3) he was excluded from participation in or



           3
             Defendants argue that no ADA claims can be brought against individual defendants, citing to an
  employment case. But the Fourth Circuit has recognized that although the ADA does not authorize suits for
  monetary damages against defendants in their individual capacities, Moneyhan v. Keller, 563 F. App’x 256, 258 (4th
  Cir. 2014), individual defendants can be sued in their official capacities under Title II of the ADA because Congress
  abrogated Eleventh Amendment immunity in that statute. Fauconier v. Clarke, 966 F.3d 265, 280 (4th Cir. 2020).

                                                           12
Case 7:19-cv-00879-EKD-JCH Document 30 Filed 03/01/21 Page 13 of 15 Pageid#: 191




  denied the benefits of such service, program, or activity, or otherwise discriminated against, on

  the basis of his disability.” Spencer v. Early, 278 F. App’x 254, 261 (4th Cir. 2008) (quotation

  omitted).

         Chamberlain fails to identify any specific program or activity that he has been excluded

  from, as necessary to state a claim under Title II of the ADA. Instead, it appears that he is

  relying on the same allegations set forth in his original complaint that underlie his Eighth

  Amendment claim. It is well established, however, that an inmate’s medical treatment, or lack of

  treatment, does not provide a basis upon which to impose liability under the ADA. See Burger v.

  Bloomberg, 418 F.3d 882, 883 (8th Cir. 2005); Bryant v. Madigan, 84 F.3d 246, 249 (7th Cir.

  1996); see also Spencer v. Easter, 109 F. App’x 571, 573 (4th Cir. 2004). Because his complaint

  fails to adequately allege facts to state a claim, his ADA claims will be dismissed without

  prejudice.

         4. Intentional Infliction of Emotional Distress Claims

         Fourth and finally, Chamberlain asserts state-law claims for intentional infliction of

  emotional distress (IIED), but such claims are disfavored under Virginia law. Barrett v. Applied

  Radiant Energy Corp., 240 F.3d 262, 268 (4th Cir. 2001). Moreover, the conduct sufficient to

  support such a claim must be both “intentional or reckless” and “outrageous and intolerable.”

  Fuller v. Aliff, 990 F. Supp. 2d 576, 580 (E.D. Va. 2013) (citing Russo v. White, 241 Va. 23, 400

  S.E.2d 160, 162 (1991)). The type of outrageous and intolerable conduct required “is seldom

  met by plaintiffs under Virginia law.” Facchetti v. Bridgewater College, 175 F. Supp. 3d 627,

  645 (W.D. Va. 2016) (citation omitted). Although the court thinks it is unlikely that

  Chamberlain’s IIED claims would survive a summary judgment motion, the court will allow the

  claims against Drs. Fox and Mathena to proceed at this time. Cf. Griffin v. Mortier, No. 19-



                                                   13
Case 7:19-cv-00879-EKD-JCH Document 30 Filed 03/01/21 Page 14 of 15 Pageid#: 192




  7171, 2020 WL 7023895, at *5 (4th Cir. 2020) (holding that the district court improperly

  dismissed a North Carolina IIED claim against a prison nurse where the plaintiff alleged that he

  had suffered a seizure and a head injury, and the nurse failed to provide any examination or

  treatment to him).

         As to defendant Amonette, the court already has concluded that the facts alleged do not

  show deliberate indifference on his part. For like reasons, the court also concludes that his

  conduct of “refusing to intervene” in treatment decisions that he may not have known about and

  may have agreed with, is not the type of outrageous and intolerable conduct required to state a

  claim. Accordingly, the IIED claim against him will be dismissed.

         5. Other Grounds

         Defendants also move for dismissal on the grounds of qualified immunity, but the court

  declines to address qualified immunity at this time. The onus is on a defendant asserting

  qualified immunity to put forth authorities and argument showing that he is entitled to

  it. “The burden of proof and persuasion with respect to a defense of qualified immunity rests on

  the official asserting that defense.” Meyers v. Baltimore Cty., Md., 713 F.3d 723, 731 (4th Cir.

  2013). Drs. Fox and Mathena have not met his burden.

         To show an entitlement to qualified immunity, a defendant must show either that there

  was no violation of a constitutional right or that the right was not “clearly established” at the

  time of the alleged misconduct. Pearson v. Callahan, 555 U.S. 223, 232 (2009) (citations

  omitted). As the court already has discussed, the facts in the complaint are sufficient to state a

  plausible claim of a constitutional violation. Moreover, a reasonable officer would have known

  in 2018 and 2019 that denying an inmate adequate medical treatment or medication for a serious




                                                   14
Case 7:19-cv-00879-EKD-JCH Document 30 Filed 03/01/21 Page 15 of 15 Pageid#: 193




  medical need would be unlawful. See, e.g., Miltier, 896 F.2d at 851. Accordingly, the court will

  deny the motion to insofar as it seeks dismissal on the basis of qualified immunity.

               Instead, the court will direct Drs. Fox and Mathena to file a motion for summary

  judgment addressing the merits of plaintiff’s Eighth Amendment claims, and they may choose to

  renew their motion seeking dismissal on the grounds of qualified immunity, as well. The court

  also declines to dismiss plaintiff’s claim for punitive damages at this time because those claims

  are better addressed at summary judgment. Thus, defendants’ motion will be denied as to those
                                        4
  specific grounds for dismissal.

                                                  III. CONCLUSION

           For the reasons discussed above, the motion to dismiss by Dr. Amonette will be granted

  in its entirety. The motion to dismiss by Drs. Fox and Mathena will be granted in part and

  denied in part. Specifically, all claims except the § 1983 claim alleging an Eighth Amendment

  violation, the intentional infliction of emotional distress claim, and any claim for punitive

  damages will remain in the case. All other claims, as well as the § 1983 claims against

  defendants in their official capacities seeking money damages, will be dismissed. An

  appropriate order will be entered.

           Entered: March 1, 2021.

                                                                    /s/ Elizabeth K. Dillon
                                                                    Elizabeth K. Dillon
                                                                    United States District Judge




           4
             Defendants also argue that any request for preliminary injunctive relief “fails as a matter of law,” but
  despite plaintiff’s reference to such relief in his complaint, plaintiff has not separately sought such relief in a motion
  or otherwise. Accordingly, that issue is not before the court at this time.

                                                             15
